 


110 HR 3249 IH: Veterans Burial Benefits Improvement Act of 2007
U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3249 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2007 
Ms. Berkley (for herself, Mr. Lewis of Georgia, Mr. Neal of Massachusetts, Mr. Bishop of Georgia, Ms. Lee, Ms. Corrine Brown of Florida, Mr. Serrano, Mrs. Christensen, Ms. Norton, Mr. Gordon of Tennessee, Mr. Hare, Mr. Van Hollen, Mr. Kagen, Mr. Filner, Mr. Visclosky, Ms. Woolsey, and Mr. Space) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to increase burial benefits for veterans, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Burial Benefits Improvement Act of 2007. 
2.Increase in burial benefits for veterans 
(a)Burial and funeral expenses 
(1)Section 2302(a) of title 38, United States Code, is amended by striking $300 and inserting $1,270 (as increased from time to time under section 5312(a) of this title). 
(2)Section 2303(a)(1)(A) of such title is amended by striking $300 and inserting $1,270 (as increased from time to time under section 5312(a) of this title). 
(3)Section 2307 of such title is amended by striking $2,000, and inserting $4,100 (as increased from time to time under section 5312(a) of this title),. 
(b)Plot allowanceSection 2303(b) of such title is amended— 
(1)in paragraph (1), by striking $300 and inserting $745 (as increased from time to time under section 5312(a) of this title); and 
(2)in paragraph (2), by striking $300 the second place it appears and inserting $745 (as increased from time to time under section 5312(a) of this title). 
(c)Annual adjustmentSection 5312(a) of such title is amended by striking and each rate of monthly allowance paid under section 1805 of this title, and inserting each rate of monthly allowance paid under section 1805 of this title, each rate of burial and funeral expenses provided for under sections 2302(a), 2303(a)(1)(A), and 2307 of this title, and each rate of plot allowance provided for under section 2303(b) of this title,. 
(d)Effective date 
(1)Except as provided in paragraph (2), the amendments made by this section shall apply to deaths occurring on or after the date of the enactment of this Act. 
(2)No adjustments shall be made under section 5312(a) of title 38, United States Code, as amended by subsection (c), for fiscal year 2008 for rates of burial and funeral expenses provided for under sections 2302(a), 2303(a)(1)(A), and 2307 of title 38, United States Code, and each rate of plot allowance provided for under section 2303(b) of such title. 
 
